Case 6:21-cv-00698-PGB-DCI Document 16 Filed 05/18/21 Page 1 of 6 PageID 224




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


LEGACY ENTERTAINMENT &
ARTS FOUNDATION, INC.,
FICTITIOUS PLAINTIFF 1,
LAWANNA GELZER, BLACK
LIVES MATTER TAMPA, LLC
and COMMUNITY
EMPOWERMENT PROJECT,
INC.,

                       Plaintiffs,

v.                                                      Case No: 6:21-cv-698-PGB-DCI

JOHN WILLIAM MINA,
RONALD DION DESANTIS and
ASHLEY BROOKE MOODY,

                       Defendants.
                                             /

                                             ORDER

        Plaintiffs move for the Court to issue an ex parte temporary restraining

order (“TRO”) enjoining the application and enforcement of Florida CS/House

Bill 1. (Doc. 14 (the “Motion”)). 1 Upon consideration and review, Plaintiffs’

request will be denied.




1    Plaintiffs’ Motion also requests a preliminary injunction. The Court defers consideration of
     that request until Defendants receive the opportunity to be heard. See FED. R. CIV. P. 65(a)(1)
     (“The court may issue a preliminary injunction only on notice to the adverse party.”).
Case 6:21-cv-00698-PGB-DCI Document 16 Filed 05/18/21 Page 2 of 6 PageID 225




I.    BACKGROUND

      This action is a facial and as-applied challenge to CS/HB 1: Florida’s

Combating Public Disorder Law, also referred to as the Anti-Riot Law (“HB 1”).

(Doc. 14-1). Among other things, HB 1: (1) redefines “riot” and creates a new felony

for “aggravated rioting”; (2) comprehensively lists crimes that may occur during a

riot, with increased penalties; (3) makes it a felony to damage a memorial or

historic property; (4) prohibits bail for alleged rioters until their first appearance

in court; and (5) creates an affirmative defense to civil liability where the victim

participated in a riot. (Id.). Defendant DeSantis signed HB 1 into law on April 19,

2021. (Doc. 5, ¶ 15).

      Plaintiffs are nonprofit advocacy organizations dedicated to the promotion

of racial justice. They argue that HB 1 “attempts to stifle the constitutionally

protected right to demonstrate under the pretext of preventing ‘riots.’” (Doc. 11, p.

3). On April 30, 2021, they filed an Amended Complaint alleging violations of the

First, Eighth, and Fourteenth Amendments. (Doc. 5). In the instant Motion,

Plaintiffs seek a TRO enjoining the application and enforcement of HB 1. (Doc. 14).

II.   STANDARD OF REVIEW

      The Federal Rules of Civil Procedure provide that a district court may issue

a temporary restraining order without notice to the adverse party or its attorney if:

      (A) specific facts in an affidavit or a verified complaint clearly show
          that immediate and irreparable injury, loss, or damage will result
          to the movant before the adverse party can be heard in opposition;
          and




                                          2
Case 6:21-cv-00698-PGB-DCI Document 16 Filed 05/18/21 Page 3 of 6 PageID 226




       (B) the movant's attorney certifies in writing any efforts made to give
           notice and the reasons why it should not be required.

FED. R. CIV. P. 65(b)(1). Ex parte temporary restraining orders “should be

restricted to serving their underlying purpose of preserving the status quo and

preventing irreparable harm just so long as is necessary to hold a hearing and no

longer.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers

Local No. 70, 415 U.S. 423, 439 (1974).

       To obtain a temporary restraining order, a party must prove “(1) [there is] a

substantial likelihood of success on the merits; (2) that irreparable injury will be

suffered if the relief is not granted; (3) that the threatened injury outweighs the

harm the relief would inflict on the non-movant; and (4) that entry of the relief

would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo, 403 F.3d

1223, 1225–26 (11th Cir. 2005) (citation omitted). A temporary restraining order

“is an extraordinary and drastic remedy not to be granted unless the movant clearly

establishe[s] the ‘burden of persuasion’ as to each of the four prerequisites.” Siegel

v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (quoting McDonald’s Corp. v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998)).

III.   DISCUSSION

       As argued, the Motion fails to demonstrate a substantial likelihood of

success on the merits. Cf. ACLU of Ill. v. Alvarez, 679 F.3d 583, 589 (7th Cir. 2012)

(“[I]n First Amendment cases, the likelihood of success on the merits will often be

the determinative factor.”). Plaintiffs’ analysis of the particular constitutional




                                          3
Case 6:21-cv-00698-PGB-DCI Document 16 Filed 05/18/21 Page 4 of 6 PageID 227




issues presented here is too thin and conclusory to justify the extraordinary remedy

of a TRO.

      The fatal flaw of Plaintiffs’ Motion is that they take for granted that HB 1 is

unconstitutional—it may well be, but Plaintiffs do not explain how or why.

According to Plaintiffs:

             These statutes [i.e., HB 1] are unconstitutional on their face
             and as-applied to Petitioners’ planned speech and expressive
             conduct because: (1) they target protected speech under the
             First Amendment through use of overly broad and vague
             definitions which causes the law to be enforced under
             personal discretion of acting law enforcement or government
             officials; (2) they are written with the intent of defining any
             such protest which voices dissenting opinion or gathers in a
             public street or highways as a “riot” or participation in such
             protest as “inciting a riot”; and (3) they retaliate against those
             subjected to these laws with excessive bail, fines, or increased
             punishment and penalties as a means of hindering the ability
             to protest.

(Doc. 14, pp. 6–7). The standard for issuing a TRO requires Plaintiffs to engage

with the statute and its constitutional implications on a deeper level than this. It is

not enough to raise generalized concerns with the statute and conclude that the

statute infringes upon free expression. Plaintiffs must point to the specific

provision (or provisions) that they argue are overbroad, vague, or retaliatory.

      Furthermore, Plaintiffs must explain how those specific provisions are

unconstitutional by directing the Court to supporting precedent. The only caselaw

cited in the Motion supports the unremarkable proposition that open debate and

public protests are central to the First Amendment. (See Doc. 14, p. 4). This does

little to advance Plaintiffs’ case. Among other things, Plaintiffs must articulate the




                                             4
Case 6:21-cv-00698-PGB-DCI Document 16 Filed 05/18/21 Page 5 of 6 PageID 228




legal standards for: (1) as-applied and facial challenges; (2) the overbreadth and

vagueness doctrines; (3) incitement; (4) severability; and (5) standing.

      Finally, Plaintiffs must apply the articulated standards to the challenged

provisions. It is not the Court’s role to advocate on a litigant’s behalf, especially in

the context of an ex parte motion. The Court therefore declines to fill the analytical

gaps in Plaintiffs’ arguments.

      In light of these deficiencies, the Court is unable to find that Plaintiffs are

substantially likely to succeed on the merits. Because Plaintiffs have not met their

burden of persuasion, their Motion is due to be denied.

IV.   CONCLUSION

      Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiffs’ Motion for a Temporary Restraining Order (Doc. 14) is

             DENIED;

          2. To the extent that Plaintiffs also request a Preliminary Injunction

             (Id.), the Motion is DENIED WITHOUT PREJUDICE;

          3. Plaintiffs may file a renewed Motion for Preliminary Injunction that

             cures the deficiencies in this Order;

          4. Five (5) business days after Defendants are served with a renewed

             Motion for Preliminary Injunction, Defendants may file one

             consolidated response to the Motion and include any opposing

             declarations or affidavits. See Local Rules 3.01(b), 3.01(f), &

             4.06(b)(3);



                                           5
Case 6:21-cv-00698-PGB-DCI Document 16 Filed 05/18/21 Page 6 of 6 PageID 229




         5. Three (3) business days after Defendants respond, Plaintiffs may file

            a reply to Defendants’ response. Plaintiffs’ reply shall be directed only

            to Defendants’ response; shall not include any new issues, rebuttal

            affidavits, or other evidence in support; and shall not exceed five (5)

            pages; and

         6. The Court will schedule a hearing of this matter after Defendants have

            been properly served.

      DONE AND ORDERED in Orlando, Florida on May 18, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         6
